DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 11-12, and 13-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6 and 11-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauco et al. (WO 2017/015084 A1), herein referred to as Bauco. 
Regarding Claim 1, Bauco discloses a telecommunication equipment item (item 18, figure 2) comprising: 
	a receiver (item 54, figure 5, of item 22, figure 2) configured to receive electromagnetic signals (via item 34, figure 4 of item 20, figure 2 that is connected to item 54, figure 5 via item 60, figure 5) including wireless communication signals (page 7, para. 0034 – lines 5-8); and 
	a detector (item 30, figure 2) of a predefined electrical signal (page 7, para. 0035 – lines 1-3) injected (via item 60, figures 2/5) into a network of cables (item 20, figure 1 - page 1, para. 0002 – lines 1-5; page 4, para. 0025 – lines 4-7) as a function of electromagnetic signals (page 7, para. 0034 – lines 5-8) received by the receiver (item 54, figure 5, of item 22, figure 2).
Regarding Claim 2, Bauco discloses the telecommunication equipment item as claimed in claim 1, wherein the telecommunication equipment item (item 18, figure 2) comprises: 
	a wired transmission interface (item 60, figure 2) able to be connected to the network of cables (item 20, figure 1 - page 1, para. 0002 – lines 1-5; page 4, para. 0025 – lines 4-7), and a generator (item 22, figure 2) of the predefined electrical signal (page 7, para. 0035 – lines 1-3) able to be injected (via item 60, figures 2/5) into the network of cables (item 20, figure 1 - page 1, para. 0002 – lines 1-5; page 4, para. 0025 – lines 4-7) by using the wired transmission interface (item 60, figure 2).  
Regarding Claim 3, Bauco discloses the telecommunication equipment item as claimed in claim 1, wherein the telecommunication equipment item (item 18, figure 2) comprises a controller (item 28, figure 2) of emission of the predefined electrical signal (page 7, para. 0035 – lines 1-3) which is able to trigger an emission via a wired transmission interface (item 60, figure 2) of a communicating object (item 22, figure 2) of the predefined electrical signal (page 7, para. 0035 – lines 1-3) in the network of cables (item 20, figure 1 - page 1, para. 0002 – lines 1-5; page 4, para. 0025 – lines 4-7) to which the communicating object (item 22, figure 2) is connected by means of the wired transmission interface (item 60, figure 2).  
Regarding Claim 4, Bauco discloses the telecommunication equipment item as claimed in claim 1, wherein the predefined electrical signal detector (item 30, figure 2) comprises a device configured to measure a level of the received signal in a frequency band associated with the receiver  (item 54, figure 5, of item 22, figure 2 – page 5, para. 0028 – lines 4-10
Regarding Claim 5, Bauco discloses the telecommunication equipment item as claimed in claim 1, wherein the telecommunication equipment item comprises a generator of a location information item (item 26, figure 2) as a function of the predefined electrical signal (page 7, para. 0035 – lines 1-3) detected by the detector (item 30, figure 2), the location information item (item 26, figure 2) being able to be reproduced by a reproduction device (item 56, figure 2).  
Regarding Claim 6, Bauco discloses the telecommunication equipment item as claimed in claim 5, wherein the location information item (item 26, figure 2) is configured to control an indicator of the reproduction device (item 56, figure 2) as a function of an electromagnetic field level of the predefined electrical signal (page 7, para. 0035 – lines 1-3) detected by the detector (item 30, figure 2).  
Regarding Claim 11, Bauco discloses the communicating object (item 18, figure 2) comprising: 
	a wired transmission interface (item 60, figure 2) configured to be connected to a network of cables (item 20, figure 1 - page 1, para. 0002 – lines 1-5; page 4, para. 0025 – lines 4-7); 
	a generator (item 22, figure 2) of a predefined electrical signal (page 7, para. 0035 – lines 1-3) able to be injected (via item 60, figures 2/5) into the network of cables (item 20, figure 1 - page 1, para. 0002 – lines 1-5; page 4, para. 0025 – lines 4-7) by using the wired transmission interface (item 60, figure 2); and 
	a communication interface (page 5, para. 0028 – all) configured to communicate information relating to the predefined electrical signal (page 7, para. 0035 – lines 1-3) with a item 30, figure 2) of the predefined electrical signal (page 7, para. 0035 – lines 1-3) over a communication network (between item 28 and 22, figure 2).  
Regarding Claim 12, Bauco discloses a method of cable network location comprising the following acts implemented by a telecommunication equipment item (item 18, figure 2): 
	receiving electromagnetic signals following an injection (via item 60, figures 2/5) of a predefined electrical signal (page 7, para. 0035 – lines 1-3) into a network of cables (item 20, figure 1 - page 1, para. 0002 – lines 1-5; page 4, para. 0025 – lines 4-7) by an electromagnetic receiver (item 30, figure 2) of the telecommunication equipment item (item 18, figure 2), which is configured to receive wireless communication signals (page 5, para. 0028 – all; page 7, para. 0034 – lines 5-8); and 
	detecting (via item 30, figure 2) the predefined electrical signal (page 7, para. 0035 – lines 1-3) as a function of the received electromagnetic signals (page 7, para. 0034 – lines 5-8).  
Regarding Claim 13, Bauco discloses a method for signaling a network of cables (item 20, figure 1 - page 1, para. 0002 – lines 1-5; page 4, para. 0025 – lines 4-7) implemented by a communicating object (item 18, figure 2), the method comprising: 
	generating a predefined electrical signal (page 7, para. 0035 – lines 1-3) using a generator (item 22, figure 2) of the communicating object (item 18, figure 2); 
	injecting the predefined electrical signal (page 7, para. 0035 – lines 1-3) into a network of cables (item 20, figure 1 - page 1, para. 0002 – lines 1-5; page 4, para. 0025 – lines 4-7) by using a wired transmission interface (item 60, figure 2) of the communicating object (item 18, figure 2); and 
page 7, para. 0035 – lines 1-3) with a detector (item 30, figure 2) of the electrical signal over a communication network (between item 28 and 22, figure 2) using a communication interface (page 5, para. 0028 – all) of the communicating object (item 18, figure 2).  
Regarding Claim 14, Bauco discloses the method as claimed in claim 12, wherein the predefined electrical signal (page 7, para. 0035 – lines 1-3) is emitted on a predetermined part of a frequency band detectable (page 7, para. 0035 – lines 1-3) by the electromagnetic receiver (item 30, figure 2) of the telecommunication equipment item (item 18, figure 2) (page 5, para. 0028 – all; page 7, para. 0034 – lines 5-8).  
Regarding Claim 15, Bauco discloses a non-transitory computer-readable medium comprising instructions-5- stored thereon, which when executed by a processor (the computer of the system 18, figure 2 provides the necessary steps to perform a cable tracing operation based on the input of a user) of a telecommunication equipment item (item 18, figure 2) configure the telecommunication equipment item (item 18, figure 2) to perform acts comprising: 
	receiving electromagnetic signals following an injection (via item 60, figures 2/5) of the electrical signal (page 7, para. 0035 – lines 1-3) into a network of cables (item 20, figure 1 - page 1, para. 0002 – lines 1-5; page 4, para. 0025 – lines 4-7) by an electromagnetic receiver (item 30, figure 2) of the telecommunication equipment item (item 18, figure 2), which is configured to receive wireless communication signals (page 5, para. 0028 – all; page 7, para. 0034 – lines 5-8); and 
	detecting a predefined electrical signal (page 7, para. 0035 – lines 1-3) as a function of the received electromagnetic signals (page 5, para. 0028 – all; page 7, para. 0034 – lines 5-8
Regarding Claim 16, Bauco discloses the method as claimed in claim 13, wherein the act of injecting (via item 60, figures 2/5) comprises emitting the predefined electrical signal (page 7, para. 0035 – lines 1-3) on a predetermined part of a frequency band (page 7, para. 0035 – lines 1-3) detectable by an electromagnetic receiver (item 30, figure 2) of a telecommunication equipment item (item 18, figure 2).  
Regarding Claim 17, Bauco discloses the telecommunication equipment item of claim 1, wherein the wireless communication signals include mobile communication signals from a mobile telephone network, Wi-Fi signals, or Bluetooth signals (item 22 and 28 communicate wirelessly between transmitter and receiver, and therefore are considered to include a mobile communication signal such as a WiFi signal).  
Regarding Claim 18, Bauco discloses the telecommunication equipment item of claim 17, wherein the telecommunication equipment item is a smartphone, or a tablet (item 28, figure 2 is a handheld telecommunication device, and therefore is considered a smartphone or a tablet).  
Regarding Claim 19, Bauco discloses the method of claim 12, wherein the wireless communication signals include mobile communication signals from a mobile telephone network, Wi-Fi signals, or Bluetooth signals (item 22 and 28 communicate wirelessly between transmitter and receiver, and therefore are considered to include a mobile communication signal such as a WiFi signal).  
Regarding Claim 20, Bauco discloses the method of claim 19, wherein the telecommunication equipment item is a smartphone, or a tablet (item 28, figure 2 is a handheld telecommunication device, and therefore is considered a smartphone or a tablet
Regarding Claim 21, Bauco discloses the non-transitory computer-readable medium of claim 15, wherein the wireless communication signals include mobile communication signals from a mobile telephone network, Wi-Fi signals, or Bluetooth signals (item 22 and 28 communicate wirelessly between transmitter and receiver, and therefore are considered to include a mobile communication signal such as a WiFi signal).  
Regarding Claim 22, Bauco discloses the non-transitory computer-readable medium of claim 21, wherein the telecommunication equipment item is a smartphone, or a tablet (item 28, figure 2 is a handheld telecommunication device, and therefore is considered a smartphone or a tablet).  
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 7, the references cited on PTO-892 form, alone or in combination form, fail to disclose the telecommunication equipment item as claimed in claim 5, wherein the telecommunication equipment item comprises a camera configured to capture a unitary image during implementation of the detector of the predefined electrical signal, the unitary image being provided to the location information item generator.  
Claims 8-10 depend upon that of Claim 7, or one of it’s dependent claims respectively, and require all of the limitations of Claim 7, therefore Claims 8-10 are too objected to as being dependent upon a rejected base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to the detection of cable of a network of cables, in5 particular of a network of electrical cables, especially ones which are not detectable to the naked eye. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858